Citation Nr: 1033706	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-12 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 
1989.

This case originally came before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
case is currently under the jurisdiction of the Phoenix, Arizona, 
RO.  In April 2010, the Board remanded the issue of entitlement 
to service connection for tinnitus for additional development.  
The Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran's tinnitus is due to any 
incident or event in active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, nor may 
tinnitus, as an organic disease of the nervous system, be 
presumed to have been incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in September 2004.  Although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection for tinnitus is being 
denied, and hence no rating or effective date will be assigned 
with respect to this claimed condition.  Dingess, 19 Vet. App. at 
473.

VA has obtained the Veteran's service treatment records and 
provided her with VA examinations to assess the current extent of 
her tinnitus and whether is related to her period of active duty.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim for service connection at this time.

Service Connection for Tinnitus

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303. Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).


In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's military occupational specialty was administrative 
specialist.  The service treatment records do not show any 
complaints of tinnitus.

On VA audiological examination in November 2008, the Veteran 
reported that she was exposed to noise from helicopters, 
airplanes, and generators while on active duty.  She denied 
exposure to loud noise outside of her military service.  She 
described intermittent ringing in her ears.  At the examination 
she stated that she was not currently experiencing tinnitus but 
had experienced it the night before.  She reported she 
experienced tinnitus twice per day.  The examiner found normal 
hearing sensitivity bilaterally and diagnosed bilateral 
subjective intermittent tinnitus.  The examination revealed no 
hearing problem.  The audiologist stated that a referral to an 
ear nose and throat specialist was appropriate because the 
etiology of the Veteran's reported tinnitus could not be 
ascertained without speculation.

A VA otolaryngology examination was conducted in December 2008.  
The Veteran reported tinnitus occurring twice per day lasting for 
two hours.  She reported that she had been an administrative 
specialist in service who "had some noise exposure."  The 
examiner stated that "the etiology of the tinnitus is unknown, 
as the Veteran does not have history of noise exposure.  It is 
unlikely that the Veteran's tinnitus was caused by the Veteran's 
administrative service as an Administrative Specialist, as there 
is no history of loud noise exposure."

Since the December 2008 VA examiner stated that the Veteran had 
no history of noise exposure when she had in fact reported such 
exposure, the Board determined that another examination was 
necessary.  

Pursuant to the Board's remand, a VA examination was conducted in 
July 2010.  The Veteran reported a history of inservice noise 
exposure from generators, helicopters, aircraft, and hammering.  
She denied significant noise exposure in civilian life.  The 
Veteran reported tinnitus since military service with no specific 
event related to onset.  This occurred daily for a few minutes.  
Audiologic testing showed bilateral hearing within normal limits.  
The examiner stated that "brief spontaneous tinnitus, lasting 
seconds to minutes, is a nearly universal sensation;" that there 
was no documentation of tinnitus in the service treatment 
records; and that "the etiology of the tinnitus is unknown, 
however, it is not due to hearing loss and it is unlikely due to 
history of noise exposure in military service."  Further, the 
examiner stated that:

There is no evidence of noise damage as hearing was normal 
throughout military service as it still is on today's 
evaluation.  There are also no clinically significant 
threshold shifts.  Veteran reports noise exposure in 
service, however, any noise exposure she incurred was 
insufficient in producing a clinically significant hearing 
threshold shift, so it was likely insufficient in producing 
tinnitus.

The Board initially acknowledges that the lack of any evidence 
showing the Veteran exhibited tinnitus during service is not 
fatal to her claim.  The laws and regulations do not strictly 
require in-service complaints of, or treatment for, hearing loss 
in order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Where there is no evidence 
of the veteran's claimed hearing disability until many years 
after separation from service, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service . . . 
."  Hensley v. Brown, 5 Vet. App. at 160 (quoting Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical 
question is whether the Veteran has tinnitus that is causally 
related to service.

The Board notes that based upon the Veteran's contentions and the 
findings made on VA examinations in November 2008, December 2008, 
and July 2010, it appears that she has tinnitus.  With regard to 
continuity of symptomatology, the Board notes the Veteran has 
reported that she began experiencing tinnitus in service.  The 
Board finds, however, that this testimony is outweighed by the 
objective evidence of record.  

Although it appears that the Veteran was exposed to some noise in 
service, her duties as an administrative specialist are not 
consistent with excessive noise exposure.  The Board finds that 
the lack of objective evidence of hearing loss of either ear 
either in service or on the recent VA examinations is significant 
in considering whether such noise exposure was significant, and 
the lack of documented complaints of tinnitus for nearly two 
decades after separation from service casts doubt on her current 
contentions regarding the onset of such symptoms.  

The only competent medical evidence of record addressing a link 
between the Veteran's current complaints of tinnitus and her 
service is the July 2010 VA examiner's opinion, which is to the 
effect that the Veteran's tinnitus is not due to service.  The 
Board finds that the examiner's opinion is supported by adequate 
rationale:  it specifically notes that the record did not show 
any complaints of tinnitus during service and that the Veteran's 
normal hearing in service and currently weighs against a finding 
of significant inservice noise exposure.  

There is no competent medical evidence to the contrary.  
Additionally, service connection for tinnitus on a presumptive 
basis is not available in this case, because, as noted, there is 
no indication in the evidence of record that the Veteran 
manifested an organic disease of the nervous system, shown to 
include tinnitus, to a compensable degree within his first post-
service year.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 
C.F.R. § 3.307, 3.309(a).

The Veteran has asserted that she incurred tinnitus during her 
period of active service.  The Board notes that under certain 
circumstances lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Jandreau, 492 F.3d at 1372.  The 
Courts have in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); see also Buchanan, 451 F.3d at 1336.  

The Board finds that the evidence of the passage of so many post-
service years before documentation of complaints of tinnitus, 
along with the consistently normal hearing evaluations since 
service, contradicts her assertions that she has had tinnitus 
since service, and, therefore, the statements that she has had a 
continuity of symptomatology since service are not credible and 
carry no probative weight.  See Buchanan, supra; Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000).

In summary, and the Board finds that the preponderance of the 
competent and probative evidence is against the Veteran's claim 
for service connection for tinnitus. As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule does 
not apply, and the claim for service connection for tinnitus must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.





ORDER

Service connection for tinnitus is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


